Title: Notes on Layout of Fields at Lego, [on or after 30 September 1812]
From: Jefferson, Thomas
To: 


          on or after 30 Sept. 1812 
          
            
              
              
            36
            
      
            
              
              
            13
            
      
            
              
              
            49.
              
              to the bra. by Hickm’s spring
         
            
            
              
              
            43.2
              
              to the 1st honey locust.
            
            
              
              
            64.62
              
              to 
               Culpep. br.
            
         
            
            
              
              
            52.88
              
              to a dry drain.
            
            
              
              
            49 to
         
              
              to 
               Shadw. bra.
             but qu. how far to line?
            
            
              
              258.7.
              
              
            
            
              
              
            18.7
              
              to supposn deduct
            
            
              
              240
              po.
              
            
                a. for every pole right off
         
            
            
              ½
         
              120.
              po.
              or ¾ as for every pole right off from road
            
            
              
              
              
              for 60. as will require 80. po.
            
          
          gives 2. fields of 60. as each lying 120. p. on the road & 80. po. right off
        